            Case 2:20-cv-02435-ER Document 1 Filed 05/26/20 Page 1 of 15




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________

 ANDREW PERRONG
 1657 THE FAIRWAY #131
 JENKINTOWN, PA 19046

                Plaintiff Pro-Se.
                                                      Case No.
 v.

 SAFE HOME SECURITY, INC.                              JURY TRIAL DEMANDED
 6 LANDMARK SQUARE, 4TH FLOOR
 STAMFORD, CT 06901,

 DAVID G AND LAURA A ROMAN
 14 PINE ORCHARD LANE,
 KILLINGWORTH, CT, 06419,

 LINDNER SECURITY SOLUTIONS, LLC
 108 WILSON LANE
 CHURCH HILL, MD 21623,

 AND

 JUSTIN LINDNER
 108 WILSON LANE
 CHURCH HILL, MD 21623

        Defendants.



                                         COMPLAINT

                                    Preliminary Statement

       1.      Plaintiff Andrew Perrong (“Plaintiff”), brings this action under the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in response to

widespread public outrage about the proliferation of intrusive, nuisance telemarketing practices.

See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).



                                                1
             Case 2:20-cv-02435-ER Document 1 Filed 05/26/20 Page 2 of 15




        2.      Safe Home Security and Lindner Security Solutions, and their owners, David G

Roman, Laura A Roman, and Justin Lindner, (“Defendants”) sent pre-recorded telemarketing

messages to Plaintiff without his consent, which is prohibited by the TCPA.

        3.      The Plaintiff never consented to receive such messages, which were placed to him

for telemarketing purposes, specifically to advertise and encourage Plaintiff to purchase

Defendants’ services.

                                                 Parties

        4.      Plaintiff Andrew Perrong is a Pennsylvania resident, and a resident of the Eastern

District of Pennsylvania. His mailing address is 1657 The Fairway #131, Jenkintown, PA 19046.

        5.      Defendant Safe Home Security, Inc is a Connecticut corporation with its principal

place of business in Middletown, CT. The Defendant engages in telemarketing and sells alarm

systems in this district, as it did with the Plaintiff. Its address for service of process is 6

Landmark Square, 4th Floor, Stamford, CT 06901.

        6.      Defendants David G. Roman and Laura A. Roman are the owners of Safe Home

Security, Inc who are, upon information and belief, responsible for its TCPA compliance and

marketing strategies, including for the calls for the alarm system Plaintiff received in this district.

Their mailing address is 14 Pine Orchard Lane, Killingworth, CT, 06419.

        7.      Defendant Lindner Security Solutions, LLC is a Maryland corporation with its

principal place of business in Church Hill, MD. The Defendant engages in telemarketing and

installation of alarm systems in this district, as it did with the Plaintiff. Its address for service of

process is 108 Wilson Lane, Church Hill, MD 21623.

        8.      Defendant Justin Lindner is the owner of Lindner Security Solutions, LLC who is,

upon information and belief, responsible for its TCPA compliance and marketing strategies,



                                                    2
             Case 2:20-cv-02435-ER Document 1 Filed 05/26/20 Page 3 of 15




including for the calls Plaintiff received in this district and the installation scheduled in this

district. His mailing address is 108 Wilson Lane, Church Hill, MD 21623.

                                        Jurisdiction & Venue

        9.      The Court has federal question subject matter jurisdiction over these TCPA

claims pursuant to 28 U.S.C. § 1331. Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740 (2012).

        10.     The Court has supplemental subject matter jurisdiction over the related state law

claims, which form part of the same case or controversy pursuant to 28 U.S.C. § 1367(a).

        11.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of

the events or omissions giving rise to the claim occurred in this District, as the telemarketing

calls to the Plaintiff were placed into this District.

                            The Telephone Consumer Protection Act

        12.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The TCPA Prohibits Automated Telemarketing Calls

        13.     The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service…or any service for which the called party is

charged for the call.” See 47 U.S.C. § 227(b)(1)(A)(iii).

        14.     The TCPA provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).



                                                    3
           Case 2:20-cv-02435-ER Document 1 Filed 05/26/20 Page 4 of 15




        15.     The TCPA also makes it unlawful to violate any of its implementing provisions

codified in 47 C.F.R. § 64.1200 and provides a private cause of action to person who receive

calls in violation of this subsection. See 47 U.S.C. § 227(c)(5).

        16.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers, services for which the called

party is charged for the call, and residential lines. Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).


The Growing Problem of Automated Telemarketing

        17.     “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls, FCC, (July 22, 2016,

10:30 AM), https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls

[https://archive.is/w2afC] (statement of FCC chairman).

        18.     “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-



                                                   4
          Case 2:20-cv-02435-ER Document 1 Filed 05/26/20 Page 5 of 15




consumer-protection-federal-communications-commission-

rulesregulations/160616robocallscomment.pdf.

       19.     In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,

compared with 3,401,614 in 2016. Fed. Trade Comm’n, FTC Releases FY 2017 National Do-

Not-Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-

events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc

[https://archive.is/oPZSW].

       20.     The New York Times recently reported on the skyrocketing number of robocall

complaints and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s

Bad. Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

https://www.nytimes.com/2018/05/06/your-money/robocalls-rise-illegal.html

[https://archive.is/mS9Fb]; see also Katherine Bindley, Why Are There So Many Robocalls?

Here’s What You Can Do About Them, Wall St. J. (July 4, 2018, 10:30 PM),

https://www.wsj.com/articles/why-there-are-so-many-robocalls-heres-what-you-can-do-about-

them-1530610203 [https://archive.is/V2UYp].

       21.     Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years. U.S. Endures 4.7 Billion Robocalls in July, According to YouMail Robocall Index,

YouMail (Aug. 6, 2019, 9:00 AM), https://www.prnewswire.com/news-releases/us-endures-4-7-

billion-robocalls-in-july-according-to-youmail-robocall-index-300895976.html

[https://archive.is/pnU5s].

       22.     According to online robocall tracking service “YouMail,” 5.6 billion robocalls

were placed in October 2019 at a rate of approximately 180.6 million per day. Robocall Index,



                                               5
          Case 2:20-cv-02435-ER Document 1 Filed 05/26/20 Page 6 of 15




YouMail, https://robocallindex.com/ [https://archive.is/fwZD8]. In 2019, YouMail’s robocall

totals exceeded 58.5 billion. Historical Robocalls By Time, YouMail,

https://robocallindex.com/history/time [https://archive.is/XWefY].

       23.        The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. Consumer Complaint Data Center, FCC, www.fcc.gov/consumer-help-center-data

[https://archive.is/wip/ojuBF].



The TCPA Imposes Personal Liability on Those Who Commission Telemarketing Calls
      24.   Under the TCPA, an individual such as David Roman, Laura Roman, or Justin

Lindner may be personally liable for the acts alleged in this Complaint pursuant to the

Communications Act of 1934, of which the TCPA is a part, which reads, inter alia: “[T]he act,

omission, or failure of any agent, or other person acting for or employed by any common carrier

or user, acting within the scope of his employment, shall in every case be deemed to be the act,

omission, or failure of such carrier or user as well as of that person.” 47 U.S.C. § 217.

       25.        The Third Circuit has held that individuals may be personally liable for violations

of the TCPA when they had direct, personal participation in or personally authorized the

violative conduct. City Select Auto Sales Inc. v. David Randall Assocs., Inc., 885 F.3d 154, 162

(3d Cir. 2018).


                                         Factual Allegations

       26.        Defendants own and operate companies that sell residential alarm systems. Upon

information and belief, the Lindner Defendants are installers of systems from the Safe Home




                                                   6
            Case 2:20-cv-02435-ER Document 1 Filed 05/26/20 Page 7 of 15




Security Defendants. See https://www.safehomesecurityinc.com/ [https://archive.is/o61lH];

https://lindnersecurity.com/ [https://archive.is/4GZZO].

       27.       To generate business for their companies, Defendants rely on indiscriminate

telemarketing.

       28.       One of the telemarketing strategies used by Defendants use involves the use of

pre-recorded telemarketing calls to solicit potential customers, either directly or via third party

vendor they retain to make telemarketing calls on their behalf.

       29.       None of the Defendants are registered to conduct telemarketing in Pennsylvania,

despite so doing, in direct violation of the Pennsylvania Telemarketer Registration Act. 73 Pa.

Cons. Stat. § 2241 (2020).

The Calls to the Plaintiff, Mr. Perrong

       30.       Plaintiff Perrong is a “person” as defined by 47 U.S.C. § 153(39).

       31.       Mr. Perrong’s private telephone number is (215) 947-XXXX (the “Number”). Mr.

Perrong is charged per minute and per ring for every call sent and received using this number.

       32.       The number is on the National Do-Not-Call Registry, as well as the Pennsylvania

Do-Not-Call Registry.

       33.       On December 30, 2019 at 12:53 AM, Mr. Perrong received a pre-recorded call on

the Number from “Carol” with “Home Security Pros” from the caller ID 215-930-1001, which is

a fake, or “spoofed,” caller ID that does not go anywhere.

       34.       The call utilized an artificial intelligence and pre-recorded message technology

known as an “Avatar,” in which a telemarketer interacts with a consumer using pre-recorded

messages.




                                                  7
             Case 2:20-cv-02435-ER Document 1 Filed 05/26/20 Page 8 of 15




       35.      In order to identify the legal entity behind this call, Plaintiff interacted with the

“Avatar” and confirmed his contact information. He did so as he understood from his past

experience dealing with illegal telemarketers that a follow up appointment would then be made

by the entity responsible for the initial call, who could then be identified by Plaintiff and held to

account for its illegal actions. Plaintiff rightly suspected that “Home Security Pros” was a

fictitious name designed to disguise the identity of the entity legally responsible for the illegal

telemarketing at issue.

       36.      After the initial qualification with the Avatar, “Carol,” Plaintiff was transferred to

“Chris,” a human, who confirmed Plaintiff’s information and pitched Plaintiff a sixty-month

alarm monitoring contract for $39.99 a month. “Chris” scheduled an installation appointment for

January 3, 2020. Plaintiff made it clear that if there were any questions or issues, he would call

the caller, and that they were not to call him.

       37.      Despite this instruction not to be called, Plaintiff then received two additional

calls on January 30 from a blocked caller ID from Same Home Security to verify the installation

appointment on January 3. These calls were placed using an Automatic Telephone Dialing

System, or ATDS, because of the long pause between when Plaintiff said “hello” and click when

Plaintiff was transferred to a representative, along with the capability to completely obscure the

caller ID.

       38.      On January 3, Plaintiff received eleven calls from various caller IDs, including

443-496-2094, 443-262-2425, 954-504-6904, 646-974-2499, 954-504-6904, and blocked caller

IDs, related to the appointment, which were placed by both the Lindner Security Defendants and

the Safe Home Security Defendants. These calls were placed using an Automatic Telephone

Dialing System, or ATDS, because of the long pause between Plaintiff said “hello,” and the



                                                   8
            Case 2:20-cv-02435-ER Document 1 Filed 05/26/20 Page 9 of 15




connection (or lack of connection) to an agent on the line, and inability to process do-not-call

requests.

       39.     In an effort to resolve this matter before filing suit, Mr. Perrong spoke with

Defendant Justin Lindner to get to the bottom of the calls. Mr. Perrong was advised that Justin

Lindner and his company worked exclusively installing systems for Safe Home Security and that

Safe Home Security made the initial calls in question. Mr. Perrong did not, however, receive a

copy of Lindner’s Do-Not-Call policy nor received any confirmation that he was placed on its

Do-Not-Call List as he had requested.

       40.     Mr. Perrong reached out to numerous individuals at Safe Home Security via e-

mail seeking clarification, as well as to receive a copy of Safe Home’s Do-Not-Call policy and

be placed on its Do-Not-Call List. Mr. Perrong received no response to these inquires, despite the

e-mails being opened multiple times, including by Defendants David and Laura Roman.

       41.     Mr. Perrong was harmed by these calls. They deprived Mr. Perrong of legitimate

use of his phones because the phone line was tied up during the process of its receipt and his

privacy was improperly invaded. They used up bandwidth and electricity. Mr. Perrong was

charged per minute for the calls. Moreover, these messages injured Mr. Perrong because they

were frustrating, obnoxious, annoying, were a nuisance and disturbed the solitude of Mr.

Perrong.


                       Defendants’ Liability for the Telemarketing Calls
       42.     It is unclear at this stage whether Defendants initiated the calls at issue

themselves, among themselves, or through a third party.

       43.     If the Defendants initiated the calls themselves, they are directly liable for any

TCPA violations.



                                                  9
          Case 2:20-cv-02435-ER Document 1 Filed 05/26/20 Page 10 of 15




        44.     If the Defendants initiated the calls among themselves, they are liable for all calls,

even though they did not initiate them, based on common law agency principles.

        45.     Even if, however, Defendants used a third party to make all of the illegal

telemarketing calls at issue, they are still legally responsible for the calls.

        46.     The Federal Communication Commission (“FCC”), the entity tasked with

promulgating rules and orders related to enforcement of the TCPA, has explained that its “rules

generally establish that the party on whose behalf a solicitation is made bears ultimate

responsibility for any violations.” See In re Rules & Regulations Implementing the TCPA, 10

F.C.C. Rec. 12391, 12397 (1995).

        47.     In its January 4, 2008 ruling, the FCC reiterated that a company on whose behalf

a telephone call is made bears the responsibility for any violations. Id. (specifically recognizing

“on behalf of” liability in the context of an autodialed or prerecorded message call sent to a

consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

        48.     On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling

holding that sellers such as Defendants may not avoid liability by outsourcing telemarketing,

either among themselves or to third parties:

        [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
        activities to unsupervised third parties would leave consumers in many cases
        without an effective remedy for telemarketing intrusions. This would particularly
        be so if the telemarketers were judgment proof, unidentifiable, or located outside
        the United States, as is often the case. Even where third-party telemarketers are
        identifiable, solvent, and amenable to judgment limiting liability to the telemarketer
        that physically places the call would make enforcement in many cases substantially
        more expensive and less efficient, since consumers (or law enforcement agencies)
        would be required to sue each marketer separately in order to obtain effective relief.
        As the FTC noted, because “[s]ellers may have thousands of ‘independent’
        marketers, suing one or a few of them is unlikely to make a substantive difference
        for consumer privacy.




                                                   10
          Case 2:20-cv-02435-ER Document 1 Filed 05/26/20 Page 11 of 15




In re Dish Network Petition (May 2013 FCC Ruling), 28 F.C.C. Rec. 6574, 6588 (2013)

(internal citations omitted).

        49.     More specifically, the May 2013 FCC Ruling held that, even in the absence of

evidence of a formal contractual relationship between the seller and the telemarketer, a seller is

liable for telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make

the calls. Id. at 6586.

        50.     The May 2013 FCC Ruling further clarifies the circumstances under which a

telemarketer has apparent authority:

                [A]pparent authority may be supported by evidence that the seller allows
                the outside sales entity access to information and systems that normally
                would be within the seller’s exclusive control, including: access to detailed
                information regarding the nature and pricing of the seller’s products and
                services or to the seller’s customer information. The ability by the outside
                sales entity to enter consumer information into the seller’s sales or customer
                systems, as well as the authority to use the seller’s trade name, trademark
                and service mark may also be relevant. It may also be persuasive that the
                seller approved, wrote or reviewed the outside entity’s telemarketing
                scripts. Finally, a seller would be responsible under the TCPA for the
                unauthorized conduct of a third-party telemarketer that is otherwise
                authorized to market on the seller’s behalf if the seller knew (or reasonably
                should have known) that the telemarketer was violating the TCPA on the
                seller’s behalf and the seller failed to take effective steps within its power
                to force the telemarketer to cease that conduct.

Id. at 6592.

        51.     Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

of these kinds of relationships . . . through discovery, if they are not independently privy to such

information.” Id. at 6592-93. Moreover, evidence of circumstances pointing to apparent authority

on behalf of the telemarketer “should be sufficient to place upon the seller the burden of

demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

acting as the seller’s authorized agent.” Id. at 6593.



                                                  11
          Case 2:20-cv-02435-ER Document 1 Filed 05/26/20 Page 12 of 15




                                           Legal Claims


                                         Count One:
                 Violation of the TCPA’s Prohibition Against Telemarketing
                          Via Pre-Programmed Message and ATDS

        52.     Plaintiff Perrong incorporates the allegations from all previous paragraphs as if

fully set forth herein.

        53.     The foregoing acts and omissions of Defendants and/or their affiliates, agents,

and/or other persons or entities acting on Defendants’ behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227(b), by making calls, except for emergency purposes, to

Plaintiff’s telephone using an ATDS and/or artificial or prerecorded voices.

        54.     As a result of Defendants’ and/or their affiliates, agents, and/or other persons or

entities acting on their behalf’s violations of the TCPA, 47 U.S.C. § 227(b), Plaintiff is entitled

to an award of $500 in damages for each and every call made to his using an ATDS and/or

artificial or prerecorded voices in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

        55.     Plaintiff is also entitled to and does seek injunctive relief prohibiting Defendants

and/or their affiliates, agents, and/or other persons or entities acting on their behalf from

violating the TCPA, 47 U.S.C. § 227(b), by making calls, except for emergency purposes, to any

telephone numbers using an ATDS and/or artificial or prerecorded voice in the future.

        56.     The Defendants’ violations were negligent and/or knowing.


                                          Count Two:
                 Violation of the Pennsylvania Telemarketer Registration Act
                                    73 Pa. Cons. Stat. § 2241

        57.     Plaintiff Perrong incorporates the allegations from all previous paragraphs as if

fully set forth herein.



                                                  12
          Case 2:20-cv-02435-ER Document 1 Filed 05/26/20 Page 13 of 15




        58.     The foregoing acts and omissions of Defendants and/or their affiliates, agents,

and/or other persons or entities acting on Defendants’ behalf constitute numerous and multiple

violations of the Pennsylvania Telemarketer Registration Act (“PTRA”), 73 Pa. Cons. Stat. §

2241, including by making calls to Plaintiff’s numbers, on the Pennsylvania Do-Not-Call

registry, without registration.

        59.     As a result of Defendants’ and/or their affiliates, agents, and/or other persons or

entities acting on their behalf’s violations of the PTRA, 73 Pa. Cons. Stat. § 2241, Plaintiff is

entitled to an award of $300 in damages for each and every call made to his telephone number in

violation of the statute, pursuant to the Pennsylvania Unfair Trade Practices and Consumer

Protection Law, 73 Pa. Cons. Stat. § 201.

        60.     Plaintiff is also entitled to and does seek injunctive relief prohibiting Defendants

and/or their affiliates, agents, and/or other persons or entities acting on their behalf from

violating the PTRA in the future.



                                         Count Three:
                      Violation of the TCPA’s Implementing Regulations
                                Codified at 47 C.F.R. § 64.1200

        61.     Plaintiff Perrong incorporates the allegations from all previous paragraphs as if

fully set forth herein.

        62.     The foregoing acts and omissions of Defendants and/or their affiliates, agents,

and/or other persons or entities acting on Defendants’ behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227(c), codified at 47 C.F.R. § 64.1200, by, inter alia,

refusing to scrub against the National Do-Not-Call registry, refusing to provide Mr. Perrong a




                                                  13
          Case 2:20-cv-02435-ER Document 1 Filed 05/26/20 Page 14 of 15




copy of Defendants’ Do-Not-Call policy, and refusing to put Mr. Perrong’s number on an

internal Do-Not-Call List.

       63.     As a result of Defendants’ and/or their affiliates, agents, and/or other persons or

entities acting on their behalf’s violations of the TCPA, 47 U.S.C. § 227(c), Plaintiff is entitled to

an award of $500 in damages for each and every call and violation made to his telephone

numbers in violation of the TCPA’s implementing regulations codified at 47 C.F.R. § 64.1200,

pursuant to 47 U.S.C. § 227(c)(5)(B).

       64.     Plaintiff is also entitled to and does seek injunctive relief prohibiting Defendants

and/or their affiliates, agents, and/or other persons or entities acting on their behalf from

violating the TCPA, 47 U.S.C. § 227(c), by making calls in violation of any of the TCPA’s

implementing regulations in the future.

       65.     The Defendants’ violations were negligent and/or knowing.

                                           Relief Sought

       WHEREFORE, Plaintiff requests the following relief:

       A.      Injunctive relief prohibiting Defendants from calling telephone numbers

               advertising their goods or services using an ATDS and/or artificial or prerecorded

               voice, and/or in violation of the PTRA, and/or in violation of the TCPA’s

               implementing regulations.

       C.      Because of Defendants’ violations of the TCPA’s ATDS and prerecorded

               message restrictions, Plaintiff Perrong seeks for himself $500 in damages for each

               violation or—where such regulations were willfully or knowingly violated—up to

               $1,500 per violation, pursuant to 47 U.S.C. § 227(b)(3).




                                                  14
           Case 2:20-cv-02435-ER Document 1 Filed 05/26/20 Page 15 of 15




      D.       Because of Defendants’ violations of the PTRA, Plaintiff Perrong seeks for

               himself $300 in damages for each violation, pursuant to 73 Pa. Cons. Stat. § 201-

               9.2(a).

      E.       Because of Defendants’ violations of the TCPA’s implementing regulations,

               Plaintiff Perrong seeks for himself $500 in damages for each violation or—where

               such regulations were willfully or knowingly violated—up to $1,500 per

               violation, pursuant to 47 U.S.C. § 227(c)(5).

      E.       Such other relief as the Court deems just and proper.




      Plaintiff requests a jury trial as to all claims of the complaint so triable.



Dated: May 26, 2020



                                                  ______________________________________
                                                                            Andrew Perrong
                                                                             Plaintiff Pro-Se
                                                                     1657 The Fairway #131
                                                                      Jenkintown, PA 19046
                                                                       Phone: 215-791-6957
                                                                    Facsimile: 888-329-0305
                                                                    andyperrong@gmail.com




                                               15
